Citation Nr: 0912756	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  09-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946, 
to include service during World War II.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which deferred his claim of entitlement to service 
connection for bilateral hearing loss.  

This decision also granted his claim for tinnitus and 
assigned a 10 percent rating retroactively effective from 
August 17, 2007, the date of the Veteran's claim for 
compensation.  Therefore, that claim has been resolved.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review 
of the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).  See also, 38 C.F.R. § 20.200 (2008).  

The Board also points out that the veteran's service 
representative requested that his case be advanced on the 
docket in March 2009 as the Veteran is 83 years old.  The 
Board granted his request in April 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2007).

For the reasons expressed below, the matter on appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


REMAND

In his substantive appeal (VA Form 9) received in March 2009, 
the Veteran requested a hearing before a Veterans Law Judge 
of the Board at the RO (Travel Board hearing).  However, it 
does not appear that the Veteran has been afforded and 
opportunity to be scheduled for and attend such a hearing.  
As such, he must be scheduled for a hearing before deciding 
his appeal.  38 C.F.R. §§ 20.700(a), 20.705, 20.707 (2008).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge at the next 
available opportunity.  Notification of 
the hearing must be mailed to the 
Veteran at his current address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

